Citation Nr: 1339535	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2013, the Veteran testified at the RO before a Decision Review Officer (DRO) hearing.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his ischemic heart disease is related to exposure to herbicide agents during his service in either Guam or Vietnam.  Ischemic heart disease may be subject to presumptive service connection if the Veteran's allegations of herbicide exposure in Guam or Vietnam were to be confirmed.  38 C.F.R. § 3.309(e) (2013).  Furthermore, the Veteran has submitted multiple letters from his private physician, Dr. John Hawkins, who provided a medical opinion that the Veteran's environmental exposure to herbicides including Agent Orange while on temporary duty (TDY) to Da Nang, Vietnam in August 1968, and while stationed at Anderson AFB, Guam during "Arc Light" from April to September 1968, resulted in the early advancement of the progressive coronary disease at the early age of 23 years old.

Service personnel records confirm that the Veteran was ordered a TDY on operational deployment to support Project Arc Light at Andersen Air Force Base (AFB) in Guam, from May 1968 to September 1968.  The Veteran claims that in August 1968, he was temporarily evacuated to Da Nang AFB in Vietnam for approximately two days due to a typhoon.  The objective evidence of record is, however, negative for the Veteran's visitation to Da Nang, Vietnam during the typhoon evacuations in 1968 while he was serving with the 4133rd Bomb Wing unit stationed at Andersen AFB.

Nevertheless, the Veteran also claims exposure to herbicides while he was stationed at Andersen AFB in Guam.  In June 2013, the Veteran submitted a copy of a previous Board decision concerning studies reflecting that in the late 1990s, the Environmental Protection Agency (EPA) listed Andersen AFB as a toxic site with dioxin contaminated soil and ordered clean up of the site.  The Board notes that Andersen Air Force Base was, in fact, placed on the EPA's National Priorities List (NPL) on October 14, 1992, and that dioxins were found on the base.  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund.  The EPA's website reflects that the base remains on the NPL.  The website is found at: 

http://cfpub.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902825.

In this regard, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

In this case, however, the RO made little development efforts regarding the critical questions regarding potential exposure to chemicals in Guam, nor have the development efforts fulfilled the requirements of the VA's updated Adjudication Procedure Manual.  Namely, VA has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, nor requested search of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor requested that the JSRRC research the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam.

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.   Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged at Andersen Air Force Base in Guam.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service there.

After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to Agent Orange at the location he claims.

2.  When the development requested has been completed, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, the Veteran's ischemic heart disease claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



